Citation Nr: 1752181	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Olufunmilola A. Akintan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006 with service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In November 2016, a video conference hearing was held before the undersigned. A transcript is associated with the record.


FINDING OF FACT

The Veteran's sleep apnea was at least as likely as not incurred during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. §5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for obstructive sleep apnea.

Service treatment records shows that the Veteran reported problems with sleeping. The Veteran was started on a sleep aid in February 2006 at Ft Stewart, which the Veteran reported was not helpful. 

VA treatment records show that 3 months after leaving active duty in 2006 the Veteran complained of sleep problems. The July 2006 assessment was "possible sleep apnea." 

The Veteran sought treatment in August 2009 reporting fatigue, forgetfulness, difficulty sleeping and headaches at his initial encounter, at which time a sleep study was ordered. A sleep study was completed in October 2009 and showed moderate obstructive sleep apnea, significantly worse during supine and REM sleep.

In a statement dated in October 2011, the Veteran reported that he exited service in April 2006, and that during his military service, there were documented reports of his tiredness after sleeping. In an undated statement received into VBMS in September 2008, the Veteran's girlfriend noted that the Veteran has problems at night with sleeplessness and constantly gets tired when he awakes.

In a statement dated in October 2011, the Veteran's Platoon Sergeant from 2003 to 2006 noted that, while they were together in Kuwait, he made the Veteran move his bunk from near him to the complete opposite end of a company size tent due to the Veteran's incredibly loud snoring. He reported that the Veteran often made numerous noises and gasps for air during his sleep which kept him and other leaders awake while everyone else was asleep. In a statement dated in October 2011, the Veteran's roommate noted that he served with the Veteran from January 2003 to April 2006. The roommate noted that he heard the Veteran snore loud most nights which often woke him up from a dead sleep. He reported times when the Veteran gasped for air, and that in 2005 in Iraq the Veteran's snoring drowned out the noise of a window air conditioning unit, which was very loud itself. 

In two separate statements dated in October 2011 and September 2008, the Veteran's mother reported that since the Veteran was discharged from the Army in April 2006, the Veteran has had nightmares, sleepless nights, sleep walking, loud snores and regular complaints of being tired and having no energy. She reported an incident where the Veteran fell asleep in his truck on his way to class. She expressed gladness that he was given a machine to help him sleep better at night. 

Two VA examiners in November 2010 and August 2013 opined that the Veteran's current obstructive sleep apnea was not incurred in service. The Veteran submitted two positive medical opinions dated in December 2016 linking his obstructive sleep apnea to his active duty service.

The Veteran was afforded a VA medical examination in November 2010. The examiner noted that the Veteran's sleep medical records, as well as the Veteran, states that his sleep problems began while in the military. The examiner noted that there were various entries in the records which show that the Veteran had difficulty sleeping but that it has always been attributed to anxiety while in the military. The examiner noted a polysomnogram was performed in 2009 which revealed a diagnosis of obstructive sleep apnea, moderate in severity, significantly worse during supine and REM sleep. In his opinion, the examiner noted that the current sleep apnea diagnosis is not confirmed to be the same difficulty in sleeping that was first noted during his post-deployment assessment from his active duty service. He opines that the problem during the Veteran's active duty service resembles more of anxiety depression disorder resulting in poor sleep habits and that the mere symptomatology of snoring during his military service does not equate to being a diagnosis of sleep apnea. The examiner concluded that there are 2 different etiologies at work. (See records received into VBMS on November 30 2010). The Veteran is service-connected for PTSD.  However, as service connection is granted on a direct basis herein, entitlement to service connection under alternate theories of entitlement, like secondary service connection, will not be discussed.

The Veteran was afforded another VA examination in August 2013. The VA examiner noted that the Veteran reported difficulties sleeping and feeling fatigued after sleep on multiple occasions during service. The examiner noted that the Veteran had gained over 80 lbs. from 2006, when he left service, until the time of his sleep study in 2009. The examiner noted that the sleep study proved obstructive sleep apnea, but there was no clear evidence that the sleep apnea was present during service prior to the weight gain. The examiner opined that the Veteran's obstructive sleep apnea was less likely than not first manifested during service and that the snoring reported was simply snoring, rather than obstructive sleep apnea. The examiner opined that it is very likely that his 100 lb weight gain since discharge is the cause of his obstructive sleep apnea.

The medical opinions supporting the claim include the December 2016 opinion of Dr. C. L. Spinweber, a Board Certified Sleep Specialist and Diplomate of the American Board of Sleep Medicine who reported she has had an active practice in sleep medicine for over 30 years. In her written opinion, Dr. Spinweber noted that the Veteran was evaluated in a sleep consultation which included a discussion of the Veteran's obstructive sleep apnea, use of a CPAP, and a review of his sleep and health history. Dr. Spinweber noted that she formed her opinion based upon review of the Veteran's service treatment records (STRs) and his post-service medical records. She noted the diagnosis of moderate obstructive sleep apnea with worsening of the apnea during supine position sleep and during REM sleep. She opined that given the specific characteristics of the Veteran's obstructive sleep apnea as documented in his sleep study, and given his medical and sleep history, it was her expert opinion that it is more likely than not that the Veteran developed sleep apnea while he was on active duty. She noted that it is more likely than not that the onset of his sleep apnea took place during the year 2003. 

She noted that the Veteran had no sleep complaint prior to entering the military and he did not snore. During the duty years, the Veteran was told by others that he had begun to snore disruptively during sleep and he was observed to stop breathing during sleep. In her opinion, disruptive snoring, observed breathing difficulties, poor sleep quality, and daytime sleepiness are all symptoms of obstructive sleep apnea. She noted that the Veteran reported still feeling tired after sleeping on his post deployment questionnaires. (See SMR post-deployment questionnaires from 2003 and 2005). She noted that the Veteran was prescribed several medications while still on active duty to improve his ability to fall asleep and sleep more soundly. She noted that the Veteran has a long history of weight gain and opines that untreated sleep apnea causes weight gain, citing to several medical treatises. In her expert opinion, she found that it is much more likely than not that the Veteran's sleep apnea had its onset during the time that he was on active duty.

The second opinion which shows that the Veteran's obstructive sleep apnea was incurred in service was provided by a VA treating provider. In a statement dated in December 2016, the VA treating provider noted that the Veteran has been a patient under his care at the William S Middletown VA Hospital in Madison, Wisconsin for over seven years. The provider noted that the Veteran requested his opinion on whether or not his sleep apnea started while he was on active duty. 

In reaching his opinion, the treating provider noted that he had reviewed the Veteran's outside records as well as the records that he had access to through the VA and did believe that it was highly probable that the Veteran's obstructive sleep apnea started while he was on active duty. The provider noted that the Veteran's service records show multiple visits to medics with complaints of sleep issues while he was deployed. He noted that the Veteran had documented complaints of feeling nauseated upon awakening, still feeling tired upon awakening, and daily morning headaches. The provider noted that, though the Veteran was never scheduled to undergo a sleep study while serving overseas, the Veteran requested the study through his VA primary care provider in Georgia, 3 months after leaving active duty in 2006. He noted that the physician who conducted the study diagnosed the Veteran with "probable sleep apnea" at the time of the initial encounter. 

The provider reported that the Veteran ended up under his care in August 2009 reporting fatigue, forgetfulness, difficulty sleeping and headaches at his initial encounter, at which time a sleep study was ordered. The sleep study was completed in October 2009 and showed moderate obstructive sleep apnea, significantly worse during supine and REM sleep.

Affording the Veteran the benefit of the doubt, sleep apnea was incurred in service. The Veteran had no sleep complaint prior to entering the military and he did not snore. Service treatment records revealed the Veteran reported sleep issues while deployed. The Veteran was told by others that he snored disruptively during sleep and was observed to stop breathing during sleep. Post-service treatment records reveal that the Veteran was diagnosed with obstructive sleep apnea; the Veteran was started on a CPAP treatment to help him sleep better; and was on several medications. Although two VA medical examiners rendered opinions that the Veteran's sleep apnea was not due to or incurred in active service, two medical opinions did support that his obstructive sleep apnea was incurred in active duty service. As the evidence is at least in equipoise that the Veteran's obstructive sleep apnea was incurred in service, service connection is granted. 


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


